DETAILED ACTION
Response to Amendment
Applicant's amendments filed December 27th, 2021 have been entered. Claims 1, 8, 14, 20, 25, and 27 have been amended. Claims 2, 7, 13, 15, 19, 26, and 31 have been cancelled. Claims 32-33 have been added.

The Section 112, 2nd paragraph rejections made in the Office action mailed June 24th, 2021 have been withdrawn due to Applicant’s amendments.
The Section 102/103 rejections made in the Office action mailed June 24th, 2021 have been withdrawn due to Applicant’s amendments.

Examiner’s Amendment
The Examiner noticed a Section 112, 4th paragraph issue that arose due to the amendments to the independent claims (greater than 5% is seen as establishing an upper boundary outside the independent claim range of 3-9%).

Therefore, an Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Stephen Parker on February 23rd, 2022.

The application has been amended as follows: 

	22.	The method of claim 20, wherein said extensible paper has an extensibility of more than 5% and less than or equal to 9% in the machine direction. 
	

Allowable Subject Matter
Claims 1, 3, 6, 8, 10, 12, 14, 16, 18, 20-22, 25, 27, 30, 32-33 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
The closest prior art is that as set forth in the Office action mailed June 24th, 2021.
The slit sheet paper cushioning product as currently claimed is allowable for substantially the same reasoning as set forth for the allowable claims of 16/018,702, wherein the phrase “paper…being extensible” interpreted as reasonably equivalent to “being made extensible in a machine direction and a cross direction” as set forth in the claims of ‘702, since an extensible paper is, by Applicant’s definition, made extensible in a machine direction and/or a cross direction.
The extensible paper “having an extensibility range of 3-9% (or above 6%) in the machine direction in a pre-slit configuration” is also differentiated over a hard elastic paper as set forth in JP 04-050647 U, as interpreted by the Examiner.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon but considered pertinent to Applicant's disclosure has been additionally cited in the PTO-892.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        February 22nd, 2022